UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7657


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARK CLIFTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Malcolm J. Howard,
Senior District Judge. (7:96-cr-00062-H-2)


Submitted:   May 26, 2011                     Decided:   May 31, 2011


Before KING, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark Clifton, Appellant Pro Se. Anne Margaret Hayes, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mark   Clifton   appeals     the   district   court’s      order

denying Clifton a reduction in sentence pursuant to 18 U.S.C.

§ 3582(c)   (2006).     We   have   reviewed   the   record   and   find   no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.       United States v. Clifton, No. 7:96-cr-

00062-H-2   (E.D.N.C.   Nov.   9,    2010).     We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                    AFFIRMED




                                     2